DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Purks at (984) 219-3377 on 03/15/2021.
The application has been amended as follows: 
1.  (Currently Amended) A method of operating a wireless terminal in communication with a wireless communication network, the method comprising:

receiving a second bit map having a second bit map size with individual bits of the second bit map corresponding to respective individual component carriers of a second group of individual component carriers and indicating a status of the respective individual component carriers of the second group, and wherein the first bit map size of the first bit map is different than the second bit map size of the second bit map;
	activating/deactivating individual component carriers of the first group of individual component carriers responsive to the first bit map; and
activating/deactivating individual component carriers of the second group of individual component carriers responsive to the second bit map. 

	2.  (Cancelled)  

3.  (Original)  The method of Claim 1, wherein receiving the first bit map comprises receiving a first message including the first bit map and receiving a first Identity (ID) associated with the first message, wherein receiving the second bit map comprises receiving a second message including the second bit map and receiving a second ID associated with the second message, and wherein the first and second IDs are different. 

	4.  (Previously Presented)  The method of Claim 3 wherein receiving the first message comprises receiving the first message and applying individual bits of the first bit map to respective individual component carriers of the first group of individual component carriers responsive to the first ID, and wherein receiving the second message comprises receiving the second message and applying bits of the second bit map to respective individual component carriers of the second group of individual component carriers responsive to the second ID.  

 

	6.  (Previously Presented)  The method of Claim 5, wherein a respective individual component carrier index is associated with each secondary individual component carrier of the first group, wherein a respective individual component carrier index is associated with each secondary individual component carrier of the second group, wherein at least one of the individual component carrier indices of the secondary individual component carriers of the first group exceeds a threshold, wherein none of the individual component carrier indices of the secondary individual component carriers of the second group exceeds the threshold, and wherein the first bit map size of the first bit map is greater than the second bit map size of the second bit map. 

	7.-11.  (Cancelled)  

	12.  (Currently Amended)  A method of operating a wireless terminal in communication with a wireless communication network, the method comprising: 
	configuring a group of individual component carriers for a communication link between the wireless terminal and the communication network; and
	communicating first and second messages, wherein the first message includes a first bit map with bits of the first bit map corresponding to respective individual component carriers of a first sub-set of a group of individual component carriers, and wherein the second message includes a second bit map with bits of the second bit map corresponding to respective individual component carriers of a second sub-set of the ,
	wherein the group of component carriers is a first group of individual component carriers; and
	configuring a second group of individual component carriers for a communication link between the wireless terminal and the communication network, wherein the second group of individual component carriers is different than the first group of individual component carriers. 

	13.  (Currently Amended)  The method of Claim 12, 
	
	while configured with the second group of individual component carriers, communicating a third message wherein the third message includes a third bit map with bits of the third bit map corresponding to respective individual component carriers of the second group of individual component carriers. 

	14.  (Previously Presented)  The method of Claim 13 wherein the first, second, and third bit maps have a same size, wherein the second group of individual component carriers includes a primary individual component carrier and a plurality of secondary individual component carriers, and wherein each of the plurality of secondary individual component carriers corresponds to one of the bits of the third bit map. 

	15.  (Previously Presented)  The method of Claim 13 wherein configuring the first group of individual component carriers includes configuring a primary individual component carrier and a group of secondary individual component carriers, wherein the first sub-set of the group of individual component carriers comprises a first sub-set of  

	16.  (Previously Presented)  The method of Claim 15, wherein configuring the second group of individual component carriers includes configuring a primary individual component carrier without configuring any secondary individual component carriers for the second group. 

	17.  (Original)  The method of Claim 12, wherein the first and second messages are included in a same Protocol Data Unit, PDU. 

	18.  (Original)  The method of Claim 12, wherein the first and second messages are included in a first Protocol Data Unit, PDU, and wherein the third message is included in a second PDU. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6 and 12-18 are allowance according to Applicant Remarks filed on 11/19/2020 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/           Primary Examiner, Art Unit 2641